DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/11/2019. The applicant submits one Information Disclosure Statement dated 03/21/2020. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to applications dated 06/11/2018, 12/06/2018, 02/28/2019, and 03/15/2019.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Redding US 2018/0089563 in view of Phillips US 2012/0010767.
As per claim 1, A ground vehicle control system comprising: 

one or more predictive controllers configured to (Redding paragraph 0009 discloses, “According to one embodiment, a non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors may implement a behavior planner for a vehicle.” And Redding paragraph 0038 discloses, “The behavior planner 327 of the decision-making components 326 may construct a number of models to represent and make predictions regarding the world and the associated uncertainties, given the incomplete data available.”)
self-train for an energy consumption solution based on one or more control parameters including the environment information and the vehicle operating information, wherein the environment information includes one or more of current roadway topography, future roadway topography, traffic information, and traffic control device state and the vehicle operating information includes one or more of fuel map and vehicle mass; (Redding paragraph 0004 discloses, “In at least some embodiments, the behavior planner may be configured to utilize a decision tree-based technique, such as a variant of a Monte Carlo Tree Search algorithm, to generate the policies.  In one embodiment, heuristics obtained from one or more machine learning models, such as deep neural network models, may be used to optimize execution of the decision-tree algorithms--e.g., one or more neural networks may be used to limit the breadth of a tree search, while another neural network may be used to limit the depth to which a tree is searched.” And Redding paragraph 0004 discloses, “A given state may represent the positions, velocities, and/or other attributes of the autonomous vehicle being controlled, information about road topology including lane lines, stop signs, road surface etc., as well as other vehicles and other entities in the external environment of the autonomous vehicle.” And paragraph 0038 discloses, “The inputs 321 of the hybrid decision making methodology may include, for example, route navigation data 322 (e.g., highways, roads, turns, etc.), observations 323 of the "world" (the autonomous vehicle itself, as well as its surroundings, obtained using various sensors and/or communication devices of the autonomous vehicle), traffic rules and laws 324, as well as a set of emergency response rules 325 (such as "move off the road with speed S if a vehicle approaches within M meters at a relative velocity of R kilometers per hour").” And Redding paragraph 0034 discloses, “arrive at the destination safely in a timely and efficient manner (e.g., meeting some desired fuel or battery usage targets)” and Phillips paragraph 0005 teaches, “To this end, the route is decomposed into the series of route segments such that the nodes where one route segment ends and where another route segment begins correspond to the initiation of a significant change in characteristics of the route such as vehicle speed, road grade, the presence of stop signs or traffic lights, traffic congestion, and the like.”) and 
generate one or more control signals based on the energy consumption solution for output in a vehicle control mode selected from the group consisting of an active control mode, an assist control mode, a coaching control mode, and a passive control mode. (Redding paragraph 0063 discloses, “FIG. 11 is a flow diagram illustrating aspects of operations which may be performed at a system which utilizes tree searches optimized using neural networks to control the movement of an autonomous vehicle for a particular journey, according to at least some embodiments.”)
Redding discloses a decision making control autonomous motion control. Redding does not disclose using sensors to identify traffic congestion. Phillips teaches of a identifying traffic 
As per claim 3, The ground vehicle control system of claim 1, wherein the one or more controllers comprise one or more model predictive controllers. (Redding paragraph 0038 discloses, “The behavior planner 327 of the decision-making components 326 may construct a number of models to represent and make predictions regarding the world and the associated uncertainties, given the incomplete data available.”)
As per claim 5, The ground vehicle control system of claim 3, wherein the one or more model predictive controllers are configured to optimize energy consumption based on a cost function for one or more decision variables that include engine torque, axle torque, retardation torque, vehicle speed, and distance traveled, subject to a vehicle dynamics for a prediction horizon, and one or more of soft constraints and hard constraints, time varying and non-time varying. (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”) and (Redding paragraph 0034 discloses, “arrive at the destination safely in a timely and efficient manner (e.g., meeting some desired fuel or battery usage targets)”)
As per claim 7, The ground vehicle control system of claim 1, wherein the one or more model predictive controllers includes: 

a vehicle dynamic controller coupled to the vehicle trajectory planning controller; (Redding paragraph 0061 discloses, “a route planner 1001 may identify the specific roads, highways etc. that are to be used for the trip)
a vehicle stability and wheel dynamic controller coupled to one or more ground vehicle sensors; (Redding paragraph 0005 discloses, “In various embodiments, the autonomous vehicle may comprise a number of different types of sensor devices, including for example various kinds of externally-oriented and/or occupant-oriented cameras, Global Positioning System (GPS) devices, radar devices, light detection and ranging (LIDAR) devices and the like.”) and (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”)  and 
an actuator controller coupled to the vehicle dynamic controller, the vehicle stability and wheel dynamic controller and one or more ground vehicle sensors. (Redding paragraph 0005 discloses, “In various embodiments, the autonomous vehicle may comprise a number of different 
As per claim 8, The ground vehicle control system of claim 7, wherein the one or more model predictive controllers prioritize inputs to a plurality of actuators of the ground vehicle based on one or more of priorities, constraints and preview information. (Redding paragraphs 0007 discloses, “The components may be logically organized in a hierarchy based on the granularity of the decisions made, with the route planner at the highest level of the hierarchy and responsible for making the broadest decisions, followed by the lane-level planner, the behavior planner and the motion selector.” and paragraph  0008 discloses, “In some cases, alternative conditional action sequences may be generated in parallel--e.g., the processing required for generating one conditional action sequence may be performed using one set of computing devices, and the processing required for generating another conditional action sequence may be performed using another set of computing devices during a time period which overlaps at least partly with the time period during which processing of the first sequence is performed.”)
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Redding US 2018/0089563 in view of Phillips US 2012/0010767 in view of Chen US 2016/0167582.
As per claim 2, The ground vehicle control system of claim 1, wherein the one or more predictive controllers are configured to optimize energy consumption base on: 

scheduling shifting using one or more of the road preview information and the environment information; (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”)
planning an acceleration/deceleration profile in one or more of a traffic situation and a non-traffic situation using one or more of the road preview information and the environment information; (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”)
Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”) and 
determining a braking plan using one or more of road preview information and environment information. (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”)
Redding discloses a decision making control autonomous motion control. Redding does not disclose schedule shifting of a vehicle. Chen teaches of schedule shifting of a vehicle based upon upcoming road topography. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Chen et.al. into the invention of Redding. Such incorporation is motivated by the need to ensure safe operation of a vehicle in a crowded environment.
As per claim 4, The ground vehicle control system of claim 3, wherein the one or more model predictive controllers are configured to control one or more of vehicle torque, vehicle gear, vehicle retardation, vehicle speed, vehicle acceleration, and vehicle fuel consumption to minimize fuel consumption. (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 21, and 23 - 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redding US 2018/0089563.
As per claim 20, A method comprising: 
running in a Monte Carlo loop, sampling a set of parameters from a distribution parameterized for a local environment; (Redding paragraph 0004 discloses, “In at least some embodiments, the behavior planner may be configured to utilize a decision tree-based technique, such as a variant of a Monte Carlo Tree Search algorithm, to generate the policies.”)
running in a simulation loop within the Monte Carlo loop, performing simulations by an offline controller parameterized for the set of sampled parameters using a vehicle model and a 
running in the simulation loop, determining samples of losses for the simulations using the vehicle model and the sequence of states of the local environment until a stopping criterion is satisfied; (Redding paragraph 0030 discloses, “In at least some embodiments, simulations of driving behavior may be run and used to arrive at the statistical distributions, e.g., in addition to or instead of using real-world driving data.”)

setting control parameters of an online controller based on the set of given control parameters that yield the predetermined loss. (Redding paragraph 0063 discloses, “FIG. 11 is a flow diagram illustrating aspects of operations which may be performed at a system which utilizes tree searches optimized using neural networks to control the movement of an autonomous vehicle for a particular journey, according to at least some embodiments.”)
As per claim 21, The method according to claim 20, wherein the predetermined loss comprises a minimum loss. (Redding paragraph 0063 discloses, “FIG. 11 is a flow diagram illustrating aspects of operations which may be performed at a system which utilizes tree searches optimized using neural networks to control the movement of an autonomous vehicle for a particular journey, according to at least some embodiments.”)
As per claim 23, The method according to claim 20, wherein the offline controller does not control a ground vehicle; and the online controller does control the ground vehicle. (Redding paragraph 0006 discloses, “At least some of the functionality of the behavior planner may be performed using resources external to the vehicle in some embodiments--e.g., servers located at a data center may be used to train and/or execute some of the machine learning models.  However, in various embodiments in which external resources can be used, the vehicle's on-board decision 
As per claim 24, The method according to claim 20, wherein the offline controller comprises a model predictive controller parameterized by the set of sampled model parameters. (Redding paragraph 0050 discloses, “When MCTS is being used for autonomous vehicle movement decisions, or for games with a much wider array of possible actions, a simulation depth may be selected as a parameter of the algorithm, since a comprehensive simulation may be impracticable (or, in the case of the variety of continuous values which contribute to states in the vehicle scenario, impossible).”)
As per claim 25, The method according to claim 20, wherein the sequence of state of the local environment comprise a temporal sequence of states generated by vehicles in the local environment. (Redding paragraphs 0007 discloses, “The components may be logically organized in a hierarchy based on the granularity of the decisions made, with the route planner at the highest level of the hierarchy and responsible for making the broadest decisions, followed by the lane-level planner, the behavior planner and the motion selector.” and paragraph  0008 discloses, “In some cases, alternative conditional action sequences may be generated in parallel--e.g., the processing required for generating one conditional action sequence may be performed using one set of computing devices, and the processing required for generating another conditional action sequence may be performed using another set of computing devices during a time period which overlaps at least partly with the time period during which processing of the first sequence is performed.”)
As per claim 26, The method according to claim 20, wherein the samples of losses are determined from a loss function for the simulation. (Redding paragraph 0062 discloses, “In at 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Redding US 2018/0089563 in view of Chen US 2016/0167582.
As per claim 22, The method according to claim 20, wherein the states of the local environments are based on a plurality of ground vehicles operating in the local environment. (Chen paragraph 0072 teaches, “In certain embodiments, the navigation device in the vehicle or another computer system in communication with the navigation device may include instructions for routing the vehicle or generate driving commands for steering the vehicle, shifting gears, increasing and decreasing the throttle, and braking based on the reported data.”)
             Redding discloses a decision making control autonomous motion control. Redding does not disclose identifying the states of local vehicles surrounding the vehicle. Chen teaches of identifying the states of local vehicles surrounding the vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Chen et.al. into the invention of Redding. Such incorporation is motivated by the need to ensure safe operation of a vehicle in a crowded environment.

Allowable Subject Matter
Claims 6, 9, and 10 – 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661